ORDER
This matter having been duly presented to the Court pursuant to R. 1:20—10(b), following a motion for discipline by consent of HAMDI M. RIFAI of NEWARK, who was admitted to the bar of this State in 1994;
And the District VA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.15(b) (failure to turn over client file on termination of representation)and RPC 1.16(d) (failure to protect client interest on termination of representation);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a) (neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.15(b) (failure to turn over client file on termination of representation) and RPC 1.16(d) (failure to protect client interest on termination of representation) and that said conduct warrants a reprimand;
*436And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with R. 1:20—16(e);
And good cause appearing;
It is ORDERED that HAMDI M. RIFAI of NEWARK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.